EXHIBIT 10.13

 

CONAGRA FOODS, INC.

FRANK S. SKLARSKY - EMPLOYMENT

SUMMARY OF TERMS

 

Position:  Chief Financial Officer for ConAgra Foods, Inc.

 

1)  Annual Salary: $ 500,000 per annum payable bi-weekly.

 

2)  Annual Incentive: Participation in the annual management incentive program.
 Incentive uncapped but targeted at 100% of annual salary.  Payment contingent
upon the achievement of business goals and individual performance objectives. 
For the fiscal year ending May 2005 only, a full year payout at target to
facilitate partial buy-out of incentive position with current employer.

 

3)  Long Term Senior Management Incentive Plan:  Participation in ConAgra Foods
long-term senior management incentive program at four units.  Eligibility for an
award of equivalent value paid in restricted units on the same basis as other
participants in the long-term program.

 

4)  Restricted Stock Grant:  One-time grant of 50,000 restricted shares of
ConAgra Foods stock 100% vested on the fourth anniversary of the grant; if
employment with ConAgra Foods terminates prior to that date for reasons other
than “cause”, vest at 25% for each year of employment.

 

5)  Sign On Bonus:  Sign on payment of $350,000, less applicable deductions,
payable within 30 days of start date. Resignation within one year results in
100% of re-payment to the company; if between one and two years, 50% repayment.

 

6)  Pension:  Participation in ConAgra Foods pension program on the same basis
as other participants.

 

7)  Supplemental Employee Benefits:  Participation in the supplemental ConAgra
Foods non-qualified pension plan that covers pensionable earnings (base and
regular annual incentives) above the IRS imposed limits, on the same basis as
other participants.  Starting at the end of 5th year of continuous service,
credit for one additional year of service and an additional year of service
credit at the end of each year of continuous service through year 14 for a total
of ten additional credited years of service used in the calculation of the
nonqualified pension benefit.

 

8)   401K Plan:  Participation in the ConAgra Foods’ 401K Plan. Participation in
the ConAgra Foods’ non-qualified 401K Plan.  Participation in each plan on the
same basis as other participants.

 

9)   Relocation Package:  Participation in ConAgra Foods’ relocation program on
the same basis as other participants,  including receipt of a  $25,000 payment
less appropriate taxes upon relocation to Omaha and mortgage assistance capped
at a maximum of $30,000.

 

10) Involuntary termination:  Base salary for two years thereafter and a monthly
consulting fee of $1,000 during the vesting period of equity awards in return
for certain non-competition, assistance and confidentiality agreements.

 

141

--------------------------------------------------------------------------------